DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application (Application No. 15/871,983 now US Patent No. 10,448,361) on page 1 of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nigam et al (2019/0223087).
Regarding claim 1, Nigam discloses a method, comprising: determining a User Equipment (UE) state (see UEs in Radio Resource Control (RRC)_IDLE state/mode and UEs in RRC_CONNECTED state/mode in paragraphs 0023, 0040); receiving a paging based on the UE state (see once receiving paging messages, UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040); obtaining paging information for System Information (SI) control channel) modification period n 100 in paragraph 0049). 
Regarding claim 2, Nigam discloses wherein determining the UE state is to determine whether the UE is in radio resource control (RRC) connected mode or RRC idle mode (see UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040). 
Regarding claim 3, Nigam discloses wherein receiving paging based on the UE state is receiving a paging message carrying SI update notification information in a control channel by the UE in radio resource control (RRC) connected mode (see UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040). 
Regarding claim 4, Nigam discloses wherein receiving paging based on the UE state is receiving a paging message carrying SI update notification information by the UE in radio resource control (RRC) idle mode (see UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102.  Although the UEs in RRC_IDLE are expected to receive the paging message, the UEs in RRC_CONNECTED may optionally decode the paging message to obtain the SI change notification in paragraph 0040). 
Regarding claim 5, Nigam discloses wherein receiving paging based on the UE state is receiving a control channel in one subframe and receiving a data channel in the same or a 
Regarding claim 6, Nigam discloses wherein receiving paging based on the UE state is dependent on paging occasions (POs) configured in different frequency resources for UE in radio resource control (RRC) connected mode or RRC idle mode (see receiving paging messages, UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period in paragraph 0040; paging occasion in paragraphs 0042, 0046). 
Regarding claim 7, Nigam discloses wherein some paging occasions (POs) are for the UE in radio resource control (RRC) connected mode and some POs are at least for the UE in RRC idle mode (see paging occasion in paragraphs 0042, 0046 and receiving paging messages, UEs in Radio Resource Control (RRC)_IDLE and UEs in RRC_CONNECTED may come to know SI updated in the next BCCH modification period (n+1) 102 in paragraph 0040).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472